Title: [Diary entry: 28 June 1791]
From: Washington, George
To: 

Tuesday 28th. Whilst the Commissioners were engaged in preparing the Deeds to be signed by the subscribers  this afternoon, I went out with Majrs. L’Enfant and Ellicot to take a more perfect view of the ground, in order to decide finally on the spots on which to place the public buildings and to direct how  a line which was to leave out a Spring (commonly known by the name of the Cool Spring) belonging to Majr. Stoddart should be run.